Opinion by
Keefe, J.
At the trial the examiner testified that in case 398 two-sofa fronts in excess were found and there was nothing to indicate that they were-contained in other cases on the invoice. The plaintiff testified there were two sofa fronts missing in case 399, but as the invoice contained all of the merchandise shipped he did not think it necessary to file a claim for shortage. In view of Borgfeldt v. United States (11 Ct. Cust. Appls. 421, T. D. 39433), since the burden of proving that there had been a nonimportation was not met by competent evidence on behalf of the importer the protest was overruled, the court stating that the importers may not submit their protests to this court without any supporting-testimony to establish that the missing articles were not in fact landed in this country.